In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-532 CR

NO. 09-07-533 CR

____________________


ALVIN JEROME POLIDORE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause Nos. 98180, 98731




MEMORANDUM OPINION
 Pursuant to plea bargain agreements, appellant Alvin Jerome Polidore pled guilty to
aggravated sexual assault of a child and possession of a controlled substance.  On March 29,
2007, the trial court found the evidence sufficient to find Polidore guilty, but deferred further
proceedings, placed Polidore on community supervision for ten years, and assessed a fine of
$1,000 in both cases.  On October 5, 2007, the State filed motions to revoke Polidore's
unadjudicated community supervision in each case.  Polidore pled "true" to two violations
of the conditions of his community supervision in each case.  The trial court found that
Polidore violated the conditions of his community supervision in both cases, found Polidore
guilty of aggravated sexual assault of a child and possession of a controlled substance, and
assessed punishment at forty-five years of confinement for the aggravated assault of a child
case and ten years of confinement in the possession of a controlled substance case, with the
sentences to run concurrently. 
	Polidore's appellate counsel filed briefs that present counsel's professional evaluation
of the records and conclude the appeals are frivolous.  See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On February 28, 2008, we granted extensions of time for appellant to file pro se
briefs.  We received no response from appellant.  
	We reviewed the appellate records, and we agree with counsel's conclusion that no
arguable issues support the appeals.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  We affirm the trial court's judgments. (1) 
	AFFIRMED.

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on May 28, 2008
Opinion Delivered June 11, 2008
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. Appellant may challenge our decision in these cases by filing petitions for
discretionary review.  See Tex. R. App. P. 68.